Title: To John Adams from James Lenox, 24 January 1807
From: Lenox, James
To: Adams, John

Honorable Sir.Churchhill Queen Anns County. State of Maryland c. January 24, 1807


I can but confess my neglect in not letting you Know that I received your Verry polite answer of the 12th. Sept: 1805. on the 16th. of the Same Month, to mine of the 6th. of the Same you must Know, Sir, that one of the greatest satisfactions to me is the Keeping up a correspondence with some of the old Sages of our Revolution, and I hope it will not be considered as flattery in me if I place you with Some of the first. I hope you and family enjoy health. I learned from the news papers the unfortunate death of Genl. Knox, and likewise See an accot. in the papers, that Genl. Stark, was living although seventy eight years of age. I have your letter now before me, and looking over those worthy Characters—wish we may never feal the want of Such again. With regard to politics, I have but, little to say, having lived Retired ever since 1782, and Know but, little, only what I learn from news papers—but must confess, I have fears that our National Matters are in a delicate Situation—and wish they were otherwise. I will conclude, may you live to good old age and enjoy health. And after you have done with this life may you enjoy, that world of happiness where there is no Boisterous Seas to encounter, or Negotiations to make nor Battles to fight, is the cincere wish of your much esteemed &c / Hbl. Servant.

James Lenox